EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title, please introduce the word --AND-- before the word “FISHING”.
In the Title, please delete the ending phrase “, AND METHOD OF MANUFACTURING SLIDE MEMBER”.

Please cancel Claims 13-16 and 25-29.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of applicant’s amendments and arguments, all objections and rejections of the Office Action mailed on 27 October 2021 are overcome and withdrawn.
The Title has been amended so that it aligns with claimed subject matter. See MPEP 606.01.
This application is in condition for allowance except for the presence of claims 13-16 and 25-29 directed to inventions non-elected without traverse.  Accordingly, claims 13-16 and 25-29 have been cancelled. Applicant elected without traverse in Response filed on 19 September 2017.
For the reasons of record, the reviewed prior art does not teach or suggest the subject matter of Claims 1-4, 7, 9-12, and 20-24. See Office Action mailed on 27 October 2021 (paragraph 15).
Claims 1-4, 7, 9-12, and 20-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
21 January 2022